Citation Nr: 0216544	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-20 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for fatigue, to include as 
an undiagnosed illness.

[The issues of entitlement to service connection for a right 
knee disorder, dizziness, joint pain, a back disorder, a left 
shoulder disorder, and osteoarthritis of the fingers and 
hands, to include as an undiagnosed illness, will be the 
subject of a later decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1975 to February 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1999 rating decision of the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

[The Board is undertaking additional evidentiary development 
on the issues of entitlement to service connection for a 
right knee disorder, dizziness, joint pain, a back disorder, 
a left shoulder disorder, and osteoarthritis of the fingers 
and hands, to include as an undiagnosed illness.  When the 
development is completed, and the appellant has been properly 
notified, these claims will be the subject of a separate 
Board decision.]  


FINDING OF FACT

It is not shown that the veteran has a chronic disability 
manifested by fatigue.


CONCLUSION OF LAW

Service connection for fatigue, to include as an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107).  Regulations implementing 
the VCAA have now been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (a).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  But, with respect to the matter addressed on the 
merits below, the Board finds that the pertinent mandates of 
the VCAA and implementing regulations are met.  The claim has 
been considered on the merits. VA has gone through an 
extensive effort to obtain records pertinent to the claim.  
The veteran has undergone a comprehensive VA evaluation to 
determine whether or not he has the claimed disability.  
Communications from the RO to the veteran, including, but not 
limited to, the statement of the case, supplemental statement 
of the cases, rating decisions, and other correspondence have 
adequately informed the veteran of the evidence needed to 
substantiate this claim.  A VCAA letter in September 2001 
specifically advised him of his and VA's respective 
responsibilities in the development of evidence.  With 
respect to the issue addressed below, development is 
complete.  The veteran is not prejudiced by the Board's 
consideration of this claim based on the evidence of record. 

Service medical records do not show any indication of a 
disability manifested by fatigue.  The veteran contends that 
he has fatigue as the result of an undiagnosed illness 
resulting from his service in the Persian Gulf War.  The 
veteran's representative also appears to contend (at a 
hearing in March 2000) that fatigue may have been caused by 
medication the veteran was taking following a positive TB 
test.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)." 38 U.S.C.A. § 1117.  VA has determined that 
these may include symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms. 38 C.F.R. § 3.317(b).  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id.
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Chronic disability with a symptom of fatigue was not 
manifested in service.  Consequently, direct service 
connection for such disability on the basis that it was first 
manifested (and incurred) in service is not warranted.  The 
evidence also does not show that the veteran suffers from any 
current chronic disability manifested by fatigue.  On VA 
evaluation in April 2001, there was no evidence of chronic 
fatigue syndrome by history or examination.  The veteran has 
been advised that neither the VA examination nor any medical 
records obtained by the RO showed that he has a chronic 
disability manifested by fatigue.  In September 2001 he was 
advised that he could provide evidence of such disability on 
his own.  He has not done so.  Although the veteran has 
testified that he believes he has a disability manifested by 
fatigue as a result of his Persian Gulf War service, as a 
layperson he is not competent to establish this by his own 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for a disability manifested by fatigue, to 
include as an undiagnosed illness, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

